ORDER
This is common-law certiorari. The petitioner registered to vote in Woonsocket on August 20, 1979, and three days later he filed a declaration of candidacy for the office of mayor. The primary election was scheduled for October 9, 1979. The Woon-socket Board of Canvassers rejected the declaration, and this rejection was affirmed by the Board of Elections. This controversy is controlled by our holding in Conrad v. Rhode Island State Board of Elections, 419 A.2d 316 (R.I.1980). An opinion will be filed later. The petition for certiorari is denied and dismissed, the writ heretofore issued is quashed, and the decision of the *860Board of Elections rejecting the petitioner’s challenge to the action of the Woonsocket Board of Canvassers is hereby affirmed.
DORIS, J., did not participate.